Citation Nr: 1025287	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  03-22 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.J. Drucker






INTRODUCTION

The Veteran had active duty from August 2000 to November 2001.

This matter initially came to the Board of Veterans' Appeals 
(Board), in pertinent part, from a January 2005 rating decision 
of the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi, that denied entitlement to a TDIU.   

In June 2007, November 2008, and August 2009, the Board remanded 
the Veteran's claim to the RO via the AMC for further 
development.

In the Introduction to its August 2009 remand, the Board 
noted that, in June 2007, the Veteran raised the issue of 
entitlement to service connection for a low back disorder 
and referred the matter to the RO for appropriate action.  
However, there is no indication that the RO has yet 
considered this matter and it again referred to the RO for 
appropriate development and adjudication.


FINDING OF FACT

The Veteran failed to report for VA examination scheduled in 
February 2010 and good cause for his failure to report is not 
shown.


CONCLUSION OF LAW

The criteria for a total disability rating based upon individual 
unemployability due to service-connected disabilities have not 
been met.  38 C.F.R. §§ 3.655, 4.16 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide. 38 
C.F.R. § 3.159(b).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claim, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Prinicipi, 353 F.3d 1369 (Fed. Cir. 
2004).  By letters dated in September 2004 and June 2007, the RO 
advised the Veteran of VA's notification and duty to assist 
obligations under the VCAA.  The June 2007 letter specifically 
advised him that to obtain a TDIU (higher evaluation) he should 
submit evidence that he was totally disabled and unable to work 
due to service-connected disabilities.  The claim was 
readjudicated in a February 2010 supplemental statement of the 
case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).

VA also fulfilled its duty to obtain all relevant evidence with 
respect to the issue on appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The Veteran's service treatment records and VA medical 
records were obtained, to the extent possible; he has not 
identified any relevant private medical records.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  There is no indication in the record 
that any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims files.  In 
compliance with the Board's August 2009 remand, the RO obtained 
the Veteran's recent VA treatment records and scheduled him for 
VA examination in February 2010, but he failed to report without 
good cause.  Therefore, additional remand for a VA examination is 
not warranted. 

The duty to assist has therefore been satisfied and there is no 
reasonable possibility that any further assistance to the Veteran 
by VA would be capable of substantiating his claim.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Because VA's duties to notify and 
assist have been met, there is no prejudice to the Veteran in 
adjudicating this appeal.


II.	TDIU

A total rating based on unemployability due to service-connected 
disabilities may be granted where the schedular rating is less 
than total and the service-connected disabilities preclude the 
veteran from obtaining or maintaining substantially gainful 
employment consistent with his education and occupational 
experience.  38 C.F.R. § 4.16.

If there is only one service connected disability, it must be 
rated at 60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability rated at 40 
percent or more, and sufficient additional disability to bring 
the combined rating to 70 percent.  38 C.F.R. § 4.16(a).  For 
those veterans who fail to meet the percentage standards set 
forth in 38 C.F.R. § 4.16(a), total disability ratings for 
compensation may nevertheless be assigned when it is found that 
the service-connected disabilities are sufficient to produce 
unemployability; such cases should be referred to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration.  38 C.F.R. § 4.16(b).

The Veteran's service-connected disabilities are:  major 
depressive and anxiety disorders, evaluated as 50 percent 
disabling; and patellofemoral syndrome of the left and right 
knees, each evaluated as 10 percent disabling.  His combined 
evaluation is 60 percent.  The Veteran's combined disability 
evaluation does not meet the percentage prerequisites for 
entitlement to total disability evaluation based on individual 
unemployability due to service connected disorders under 38 
C.F.R. § 4.16(a). 

As a brief history, in March 2004 the Veteran was awarded service 
connection for chronic patellofemoral syndrome of the right and 
left knees, each evaluated as noncompensable, effective from 
November 2, 2001.  In September 2004, he was assigned an 
increased rating of 10 percent for each knee, effective November 
2, 2001.

In August 2004, the RO received the Veteran's claim for increased 
compensation based upon unemployability.  He said that he was 
often unable to work because of knee pain.  This claim was denied 
by the RO in January 2005 and the Veteran perfected an appeal.  

The Veteran was afforded a VA psychiatric examination in August 
2007.  He was diagnosed as having a major depressive disorder 
with psychotic features and an anxiety disorder.  The examiner 
assigned a Global Assessment of Functioning (GAF) scale score of 
50, reflecting moderate to severe impairment in industrial and 
occupational functioning.  The examiner stated that from a mental 
health standpoint, the Veteran is considered to be unemployable.  
He had difficulty focusing his attention to tasks, and attended 
special education classes in school.  The examiner noted that the 
Veteran may benefit from placement in a structured supportive 
work environment.  

In a November 2008 Board decision, entitlement to service 
connection for depression and anxiety was granted.  The Board 
remanded the claim for a TDIU in light of the grant of service 
connection for a psychiatric disorder, as a disability rating had 
not yet been awarded for this condition.  The Board also 
acknowledged the August 2007 VA examiner's statement that the 
Veteran may benefit from placement in a structured supportive 
work environment; noting, however, there was no indication as to 
whether employment in such a position would constitute marginal 
employment.  The Board instructed that the Veteran be scheduled 
for a VA examination and that a medical opinion be obtained as to 
whether it is at least as likely as not that the service-
connected major depressive and anxiety disorders and 
patellofemoral syndrome of the knees precluded employment 
consistent with his education and occupational experience.  

While attempts were made to schedule the Veteran for a January 
2009 VA examination, it appears that he was incarcerated at that 
time at a county correctional facility, and that he could not be 
transported for his appointment as he requested.

In March 2009, the Veteran provided the RO with a change of 
address (a Post Office Box in Mississippi), and indicated that he 
had difficulty obtaining his mail.  

In June 2009, the RO implemented the award of service connection 
for major depressive and anxiety disorders, evaluated as 50 
percent disabling effective from November 2, 2001.  

Records reflect that the Veteran was still incarcerated in June 
2009, although he had not yet been to court and there was no date 
of conviction.  In August 2009, VA received notification from the 
Veteran that he was out of jail on bond.  The Veteran expressed 
his willingness to appear for an examination, and requested that 
an examination be scheduled as soon as possible.  

Under the circumstances, in August 2009 the Board again remanded 
the claim to give the Veteran another opportunity to report for a 
VA examination to obtain a medical opinion as to employability.  

Records show that the Veteran was treated at the Greenville VA 
treatment facility from July to September 2009.  A treatment note 
dated July 20, 2009 notes that he was scheduled to go to trial on 
October 26, 2009.  He stated that after his trial he planned to 
live in Houston or California.  The Veteran failed to appear for 
a clinic appointment scheduled on November 2, 2009.  The program 
support assistant attempted to contact the Veteran by phone, but 
there was no answer.  A no-show letter was mailed on November 3, 
2009.

The RO wrote to the Veteran at his most recent address of record 
on January 22, 2010 and informed him that they had contacted the 
nearest VA facility to schedule him for an examination in 
conjunction with his claim and that they would notify him of the 
time, date, and place of the examination.  He was told that if he 
could not keep the appointment or wanted to reschedule he should 
contact the medical facility as soon as possible.  He was also 
notified that if he failed to report for the examination without 
good cause, the claim shall be rated on the evidence of record or 
even denied.  See 38 C.F.R. § 3.655.  

The Veteran was scheduled for VA joints and mental disorders 
examination on February 4, 2010.  However, he failed to report 
and provided no explanation.  

The RO sent the Veteran a supplemental statement of the case on 
February 25, 2010 at his most recent address of record (the P.O. 
box in Mississippi).  The RO cited to 38 C.F.R. § 3.655 and 
explained to the Veteran that his claim was denied on the basis 
of his failure to report for his VA examination.  There was no 
response from the Veteran.

Regulations provide that when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or re-examination, and a 
claimant, without good cause (i.e., the illness or 
hospitalization of the claimant and death of an immediate family 
member), fails to report for such examination or re-examination, 
action shall be taken in accordance with paragraphs (b) or (c) of 
38 C.F.R. § 3.655, as appropriate.  38 C.F.R. § 3.655(a).  When 
the missed examination is scheduled in conjunction with a claim 
for increase, the claim shall be denied.  38 C.F.R. § 3.655(b) 
(emphasis added).  

The Veteran failed to report for VA examination in conjunction 
with his claim for a TDIU in February 2010.  A TDIU is considered 
to be a claim for an increase.  See Rice v. Shinseki, 22 Vet. 
App. 447 (2009).

The Board concludes that the claim for a TDIU must be denied 
because the Veteran failed to report for a VA examination without 
showing good cause for the failure to report.  38 C.F.R. § 
3.655(b); see Kyhn v Shinseki, No. 07-2349, slip op. at 8 (U.S. 
Vet. App. Jan. 15, 2010) (noting that, upon finding that Veteran 
had not demonstrated good cause for failing to report for his 
scheduled examination, the Board should have denied his reopened 
claim rather than having adjudicated it on the merits); see also 
Turk, 21 Vet. App. at 569-70 (noting that section 3.655 provides 
that claims other than original compensation claims should be 
summarily denied when a veteran fails to report for a scheduled 
examination).

All correspondence from VA has been mailed to the Veteran at his 
most recent address of record, as provided in his August 2009 
letter.  None of this correspondence has been returned by the 
postal service as undeliverable.  The Veteran has not contacted 
VA since August 2009.  He has not informed VA of any change in 
address.  It is well established that it is the Veteran's 
responsibility to keep VA advised of his whereabouts.  "There is 
no burden on the part of the VA to turn up heaven and earth to 
find him."  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).

The Board acknowledges that a copy of the letter from the VA 
medical center notifying the Veteran of his examination on 
February 4, 2010 is not associated with the claims folder.  
However, the Board presumes that the Veteran was properly 
notified of the scheduled examination(s), and because the regular 
practices of VA do not include maintaining a hard copy of a 
Veteran's notice of his/her scheduled VA examination, the absence 
of any such copy from the claims file cannot be used as evidence 
to demonstrate that that notice was not mailed.  See Kyhn v. 
Shinseki, No. 07-2349 (Fed. Cir. Jan. 15, 2010).  The Veteran has 
not alleged that he did not receive any correspondence from VA.  
Again, he has not been in contact with VA since August 2009.  

Corresponding to VA's duty to assist the Veteran in obtaining 
information is a duty on the part of the veteran to cooperate 
with VA in developing a claim.   See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991) (noting that "[t]he duty to assist is not 
always a one-way street").  VA's duty must be understood as a 
duty to assist the veteran in developing his claim, rather than a 
duty on the part of VA to develop the entire claim with the 
veteran performing a passive role.  Turk, 21 Vet. App. at 568.  
In this instance, the Veteran failed to attend the February 2010 
examination scheduled to aid in the development of his claim, and 
he has failed to provide "good cause" for his failure to report 
for the that VA examination.  Under the circumstances, his TDIU 
claim must be denied.  38 C.F.R. § 3.655(b); see Sabonis v. 
Brown, 6 Vet. App. 426 (1994).   


ORDER

Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


